Electronically Filed
                                                               Supreme Court
                                                               SCMF-XX-XXXXXXX
                                                               01-JUN-2021
                                                               03:57 PM
                                                               Dkt. 113 ORD

                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


  ORDER REGARDING TEMPORARY EXTENSION OF THE TIME REQUIREMENTS
 UNDER HAWAIʻI RULES OF PENAL PROCEDURE RULE 10(a), (b), and (c)
               (CIRCUIT COURT OF THE THIRD CIRCUIT)
   (By: Recktenwald, C.J., Nakayama, McKenna, and Eddins, JJ.,
                   with Wilson, J., dissenting1)

             The COVID-19 pandemic has caused a public health
emergency.    In response to the pandemic, the Judiciary postponed
non-urgent court business and limited in-person proceedings in
an effort to ensure the health and safety of court users and
Judiciary personnel, and minimize the risk of spreading COVID-19
in the courts.     As COVID-19 cases remained low, court operations
resumed in accordance with public health safety guidance, and to
the extent possible with available resources.           Criminal
proceedings have proceeded in-person and by video conference in
accordance with court rules and as feasible.
             Within the last week, late May 2021, there has been an
uptick of COVID-19 positive cases being reported at the Hawai‘i

      1
         See Dissent Re: Order Regarding Temporary Extension of the Time
Requirements Under Hawai‘i Rules of Penal Procedure Rule 10(a), (b), and (c)
(Circuit Court of the Third Circuit), filed concurrently with this order.
Community Correctional Center (“HCCC”).          As of May 29, 2021,
there were seventy-one inmates and one staff member with active
positive COVID-19 cases at HCCC.          As a result, HCCC is in
lockdown, and it has been brought to our attention that no
transport or remote hearings are occurring at this time, thus
affecting the time requirements for arraignments under Hawai‘i
Rules of Penal Procedure (“HRPP”) Rule 10. 2
            In light of these recent developments and the
extraordinary and unprecedented health and safety issues that
continue to impact our community, including court proceedings,
and the continued need to protect the health and safety of court
users and Judiciary personnel during this unprecedented time, a
temporary extension of the time requirements set forth under
HRPP Rule 10(a), 10(b) and 10(c) for third circuit criminal
matters is necessary.
            Accordingly, pursuant to article VI, section 7 of the
Hawaiʻi Constitution, Hawaiʻi Revised Statutes §§ 601-1.5 and



      2
         HRPP Rule 10 provides the following time requirements for
the arraignment of a defendant:

                  (a)   A defendant who has been held by district
            court to answer in circuit court shall be arraigned
            in circuit court within 14 days after the district
            court’s oral order of commitment following (i)
            arraignment and plea, where the defendant elected
            jury trial or did not waive the right to jury trial
            or (ii) initial appearance or preliminary hearing,
            whichever occurs last.
                  (b)   Following service of grand jury warrant,
            a defendant arrested in the jurisdiction or returned
            to the jurisdiction shall be arraigned not later than
            7 days following the arrest or return.
                  (c)   Following service of an information
            charging warrant of arrest, a defendant arrested in
            the jurisdiction or returned to the jurisdiction
            shall be arraigned not later than 7 days following
            arrest or return.




                                      2
602-5(a)(6), and Governor David Y. Ige’s Emergency
Proclamations,
            IT IS HEREBY ORDERED that the Circuit Court of the
Third Circuit may temporarily extend the time requirements for
arraignments, as set forth under HRPP Rule 10(a), 10(b), and
10(c), no longer than reasonably necessary to protect public
health and safety.     Judges are encouraged to utilize remote
technology whenever possible.
            This order is effective as of the date of filing and
shall expire on July 31, 2021, unless otherwise modified or
extended.
            Dated:   Honolulu, Hawaiʻi, June 1, 2021.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Todd W. Eddins




                                   3